DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 12-17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. Patent No. 8,132,435).
Regarding claim 1, Thomas discloses a locking wedge (2) for use with a corrugated roll-up door (RS), the roll-up door engaged with a guide track (GC) for movement along the guide track between a lowered-closed position and a raised-opened position (column 3, lines 47-54), the locking wedge comprising:
(a) an elongated frame (body 10 of the wedge, shown in at least Figures 1 and 3) extending from a first end to a spaced apart second end [FIG. 3] (see annotated drawing below), the frame defining a contour along the frame extending substantially from the first end to the second end of the frame (the entire length of the frame is cylindrical, thus defining the contour from the first end to the second end), the contour including an outside surface, an inside surface spaced apart from the outside surface, and spaced apart beveled surfaces extending from the outside surface toward the inside surface (the frame is substantially cylindrical, as shown in Figure 1 and described in column 6, lines 21-26; the outside surface is the outer portion of the frame facing away from the door; the inside surface is the inner portion of the frame facing the door in an installed position; the beveled surfaces are defined by the curved portions of the exterior frame surface that connect the outside surface to the inside surface; see annotated drawings below);
(b) a head (the head is defined by the end 14 and the portion of the body 10 positioned in the aperture of the track; see annotated drawing below) coupled to the second end of the frame [FIG. 2]; and
(c) a lock (51, 50, 20) coupled to the frame, wherein the contour of the frame is configured to allow the locking wedge to be mounted along the roll-up door with the second end of the frame and at least a portion (20) of the lock arranged in the guide track between the guide track and the roll-up door and between adjacent corrugations of the roll-up door (column 4, lines 36-44) [FIGS. 1, 3], and wherein, in a mounted position of the locking wedge, the head is configured to engage with the guide track (engagement of the head with the guide track is shown in Figure 6; it is understood that the locking wedge 2 engages the guide track in the same manner as is shown in Figure 6 with respect to the embodiment of the wedge 3), the beveled surfaces of the frame are configured to engage with the roll-up door to block movement of the roll-up door relative to the guide track (column 4, lines 36-44; engagement of the locking wedge with the voids between slats prevents movement of the door past the wedge), and the portion of the lock arranged in the guide track is configured to engage with the guide track to selectively block removal of the locking wedge from the guide track (column 3, lines 47-65, column 4, lines 36-34) [FIG. 1].

    PNG
    media_image1.png
    526
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    600
    562
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    470
    528
    media_image3.png
    Greyscale


Note: Although three embodiments are disclosed, the embodiment of the wedge 2 is relied upon in the rejection. Several of the drawings depict features or elements that are common to all of the embodiments, and are therefore pointed to for the sake of clearly pointing out the features of the reference that correspond to the claimed features. The embodiment of the wedge 2 includes all of the features pointed out above.

Regarding claim 2, Thomas discloses that, in the mounted position, the head is configured to extend through a slot (A) in the guide track to engage with the guide track and block movement of the locking wedge along the guide track [FIG. 3] (see annotated drawing above).
Regarding claim 5, Thomas discloses that, in the mounted position, the outside surface extends along and engages with an interior surface of the guide track (the outside surface engages with the interior of the guide track at the interior portion of the aperture A).
Regarding claim 6, Thomas discloses that the beveled surfaces are positioned at an acute angle with respect to one another such that the beveled surfaces extend away from one another from the inside surface to the outside surface (tangent lines defined by the arcs of the beveled surfaces define acute angles with respect to the vertical axis of the frame, as shown in the example cross section above; this reads on the limitation given a broadest reasonable interpretation, as the beveled surfaces are not explicitly required to be flat or planar surfaces; these angles are also consistent with the angles of the beveled surfaces of the instant application, as shown in Figure 11).
Regarding claim 21, Thomas discloses that the frame includes a grip (distal portion of the frame body 10 on the first end) arranged at the first end and a base (opposite distal portion of the frame body 10 at the head 13) arranged at the second end and coupled to the grip by spaced apart bridges (the bridges are defined by the portions of the frame body 10 extending between the arm apertures 16), wherein the base is spaced apart from the grip [FIGS. 1, 3], and wherein the base, grip, and bridges together define a window (16) through the frame [FIGS. 1, 3].
Regarding claim 7, Thomas discloses that the lock includes a lock cylinder (51) coupled to the grip (the lock cylinder is coupled to the grip via the connection between the head 13 and the frame body 10) and a cam (20) coupled to the lock cylinder [FIG. 3], wherein the cam is movable within the window between an unlocked position [FIG. 3] aligned with the frame and a locked position [FIG. 4] extending outward from the frame, and wherein the lock cylinder controls movement of the cam (column 5, lines 43-65).
Regarding claim 8, Thomas discloses that the locking cam, in the unlocked position, allows mounting and dismounting of the locking wedge relative to the guide track, and wherein the cam engages with the guide track, in the locked position, to block removal of the locking wedge from the guide track (column 5, lines 43-65) [FIGS. 3, 4].
Regarding claim 22, Thomas discloses that the head is coupled to and extends from the base [FIG. 3].

Regarding claim 12, Thomas discloses a locking wedge (2) comprising:
an elongated frame (body 10 of the wedge, shown in at least Figures 1 and 3) extending from a first end to a spaced apart second end [FIG. 3] (see annotated drawing above), the frame defining a contour along the frame extending substantially from the first end to the second end of the frame, the contour including an outside surface, an inside surface spaced apart from the outside surface, and spaced apart beveled surfaces extending between the outside and inside surfaces surface (the frame is substantially cylindrical, as shown in Figure 1 and described in column 6, lines 21-26; the outside surface is the outer portion of the frame facing away from the door; the inside surface is the inner portion of the frame facing the door in an installed position; the beveled surfaces are defined by the curved portions of the exterior frame surface that connect the outside surface to the inside surface; see annotated drawings above), the beveled surfaces positioned at an acute angle with respect to one another such that the beveled surfaces extend away from one another from the inside surface to the outside surface (tangent lines defined by the arcs of the beveled surfaces define acute angles with respect to the vertical axis of the frame, as shown in the example cross section above; this reads on the limitation given a broadest reasonable interpretation, as the beveled surfaces are not explicitly required to be flat or planar surfaces; these angles are also consistent with the angles of the beveled surfaces of the instant application, as shown in Figure 11);
a head (the head is defined by the end 14 and the portion of the body 10 positioned in the aperture of the track; see annotated drawing above) coupled to the second end of the frame; and
a lock (51, 50, 20) coupled to the frame.

Regarding claim 13, Thomas discloses that the frame includes a grip (distal portion of the frame body 10 on the first end) arranged at the first end [FIG. 3] and a base (opposite distal portion of the frame body 10 at the head 13) arranged at the second end and coupled to the grip by spaced apart bridges (the bridges are defined by the portions of the frame body 10 extending between the arm apertures 16), wherein the base is spaced apart from the grip [FIGS. 1, 3], and wherein the base, grip, and bridges together define a window (16) through the frame [FIGS. 1, 3].
Regarding claim 14, Thomas discloses that the lock includes a lock cylinder (51) coupled to the grip (the lock cylinder is coupled to the grip via the connection between the head 13 and the frame body 10) and a cam (20) coupled to the lock cylinder [FIG. 3], wherein the cam is movable within the window between an unlocked position [FIG. 3] aligned with the frame and a locked position [FIG. 4] extending outward from the frame, and wherein the lock cylinder controls movement of the cam (column 5, lines 43-65).
Regarding claim 15, Thomas discloses that the head is coupled to and extends from the base [FIG. 3].
Regarding claim 16, Thomas discloses that the grip includes a wall (portion of the outer wall of the frame body 10 defining the grip portion, adjacent to the arm apertures 16), a receiver (interior space of the grip portion of the frame receiving the shaft 52 of the lock), and extensions (extensions are formed by the upper and lower halves of the distal end of the frame body, including the end wall 12) extending outward from the wall away from the base, wherein the lock cylinder is inserted into the receiver [FIG. 3].

    PNG
    media_image4.png
    454
    692
    media_image4.png
    Greyscale

Regarding claim 17, Thomas discloses that each extension is formed to define a pad for engagement by a user (the wall portions defining the extensions are inherently capable of being engaged by a user, thereby defining “pads”, given a broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 12-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent No. 8,132,435) in view of Ng (U.S. Patent No. 6,893,060).
Regarding claims 1, 2, 5-8, 12-17, and 22, Thomas discloses a locking wedge according to the claims, as set forth above. If it were to be held that the contour of Thomas does not disclose the claimed contour including the inside, outside, and beveled surfaces, it nonetheless would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the contour of Thomas to include the inside, outside, and beveled surfaces taught by Ng (shown in at least Figures 1-3), in order to conform to a specific shape of corrugated door, so as to improve the locking capability of the locking wedge. It is noted that it has been held that a change of shape of a claimed element would have been found obvious absent persuasive evidence that a particular shape or configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The remaining features/configurations of the claims are disclosed by Thomas, as set forth above.

Response to Arguments
Applicant’s arguments, filed 7/26/22, with respect to the rejection(s) of claim(s) 1, 2, 5-8, and 12-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims (including the introduction of new claims 21 and 22). It is noted that the new grounds of rejection were necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634